The defendant was indicted for the obstruction of a road in Macon County leading from Franklin towards the Tennessee line. A witness was called to testify that he had lived near the road for fifteen years, and during that time it had always been used as a public road, and that it was reputed to have been so used from its construction. The nature of the soil rendered it difficult for the witness to make up any accurate opinion of its age, but he thought it might have been used for ten years or more before he knew it, or it might have been only five. Another witness testified to the same, in substance. The evidence further established that the defendant was resident upon and the owner of a plantation over which the road ran, and that his servants, when he was not actually present, constructed a fence in the road so as to prevent the passage thereon.
It was objected by the defendant's counsel that he could not be convicted: first, because the road was not sufficiently shown to be a public road; secondly, because he was not present at the construction of the nuisance.
The court instructed the jury that it was not necessary in all cases to show a proceeding in court for the purpose of laying off and (370)  dedicating a road for the public use; that if it had been in point of fact used by the public for twenty years or more, it would be sufficient. A grant from the owner of the land might be presumed after that lapse of time. And it was submitted to them to inquire, from the evidence, whether the road had been used that length of time as a public road, without obstruction by the defendant or any under whom he claimed. On the second point the court told the jury that the defendant might be convicted, although he was not present, aiding or assisting in the erection of the nuisance, provided they should find from the evidence that he had either commanded it to be done or, after it was done, had kept it up, using the field for the purpose of agriculture and continuing the fence around it for that purpose.
The jury found the defendant guilty, and judgment having been pronounced accordingly, he appealed to the Supreme Court. *Page 265 
The court charged the jury that if the road had been, in point of fact, used by the public without obstruction or hindrance for twenty years or more a grant from the owners of the land over which the road ran might be presumed after the lapse of that time. This part of the charge, we think, was correct; and it was as favorable to the defendant as he had any right to expect. S. v. Marble, 26 N.C. 318. Secondly, the court charged the jury that if the defendant had either commanded the nuisance to be erected or, after it was done, he had kept it up, using the field for agriculture, and continued the fence around it for that purpose, he was guilty. This part of the charge, we think, was also correct. In S. v. Pollok, 26 N.C. 303, the proprietor of the land (where a gate had unlawfully been erected across a public road) sold it to A., who never actually entered into the land, but leased it to others as his tenants, who kept up the gate. This Court said that the tenants who used the gate by keeping it closed and impeding the travel were no doubt guilty.                                                     (371)
PER CURIAM.                                        No error.
Cited: S. v. Cardwell, 44 N.C. 248; Askew v. Wynne, 52 N.C. 24; S.v. McDaniel, 53 N.C. 286; S. v. Godwin, 145 N.C. 464.